                          IN THE UNITED STATES BANKRUPTCY COURT
                                 WESTERN DISTRICT OF TEXAS
                                      AUSTIN DIVISION

IN RE:                                            §
                                                  §      CHAPTER 7
ORLY GENGER,                                      §
                                                  §      CASE NO. 19-10926-TMD
         Debtor.                                  §

                     EXHIBIT LIST AND WITNESS LIST OF SAGI GENGER

         Sagi Genger, judgment creditor in the above captioned Chapter 7 case, serves this Exhibit

List and Witness List and respectfully designates the following potential exhibits and witnesses

for the October 23, 2019 hearing regarding the Expedited Motion for Order to Show Cause

[Docket No. 42]; Application for Retention of Kasowitz Benson Torres LLP as Attorneys for a

Special Purpose Pursuant to 11 U.S.C. §327(e) [Docket No. 59]; Chapter 7 Trustee’s Motion to

Quash Subpoena [Docket No. 60]; Debtor’s Motion to Quash Subpoenas [Docket No. 62];

Creditor Arie Genger’s Expedited Motion for Protective Order [Docket No. 76]; Eric

Herschmann’s Motion for Protective Order [Docket No. 88]; Chapter 7 Trustee’s Motion for

Entry of an Order Extending Time to File Notices of Removal of Civil Actions [Docket No. 81];

and Motion for an Order, Pursuant to Bankruptcy Rule 9018 and Section 107(b) of the

Bankruptcy Code, Authorizing Sagi Genger to File Under Seal Certain of the Exhibits and

Portions of the Motion to Dismiss Bankruptcy Case or, Alternatively, to Transfer Venue [Docket

No. 31]:

                                              Exhibits

Exh.                            Description                         Marked     Admitted

   1       Global Notes, Methodology and Specific Disclosures
           Regarding the Debtor Schedules of Assets and
           Liabilities and Statement of Financial Affairs [Docket
           No. 20]



{01519/0001/00240928.1}
   2       Protective Order – No. 17-cv-08181-VSB-DCF; Dalia
           Genger v. Sagi Genger v. Orly Genger
   3       Chart of Distribution of Exhibits in response to the
           Order Requiring Supplemental Information Filed
           Under Seal
   4       Order - Genger v. Genger, Civil Action No. 1:19-mc-
           00366-LY, Western District of Texas, Doc. No. 11
   5       Decision and Order on Motion to Restore - Orly
           Genger, Orly Genger 1993 Trust v. Dalia Genger, Sagi
           Genger, D&K GP LLC, TPR Investment Associates,
           Inc., Leah Fang, Index No. 109749/2009, Supreme
           Court of the State of New York, New York County,
           Doc. No. 1652
   6       Brief on false statements dated May 13, 2019, in the
           Genger v. Genger, 1:17-cv-008181-KBF-DCF
           litigation
   7       Notice and Memorandum of Law in Support of Non-
           Party Creditor KBT’s Motion to Quash Subpoena, In re
           Orly Genger, Case No. 19-mc-459, in the United States
           District Court for the Southern District of New York
           (underlying Case No. from U.S. Bankruptcy Court for
           the Western District of Texas: 19-bk-10926-TMD)
   8       Metadata from Stein & Harris

   9       Lance G. Harris’ testimony regarding the metadata

  10       Metadata from Kasowitz Benson Torres LLP

  11       UCC-1 financing statement filed by Arie Genger on
           August 3, 2018, with filing number 52927326 in the
           State of New Jersey
  12       Deed of Trust, dated September 17, 2018, filed in the
           Real Property Records of Travis County, Texas as
           filing number 2018154120
  13       Opinion - 76 F.Supp.3d 488, Genger v. Genger, No.
           14-cv-5683 (KBF), Southern District of New York
  14       Settlement Agreement dated

  15       Declaration of Non-Party Eric Herschmann – Cause
           No. A-19-MC-0366-LY, Sagi Genger v. Orly Genger,
           United States District Court for the Western District of
           Texas
  16       Declaration of Eric Herschmann – Cause No. 1:17-cv-
           08181-KBF-DCF, Dalia Genger v. Sagi Genger v. Orly
           Genger, United States District Court for the Southern
           District of New York


{01519/0001/00240928.1}
    17       American Express Statement*

    18       Deposition Transcript of Michael Bowen dated October
             5, 2018
    19       Letter from Daniel R. Benson to John Dellaportas
             dated May 2, 2019
    20       Transcript with Orly Genger*

    21       Third Amended Verified Petition for Removal of Dalia
             Genger as Trustee – File No. 0017/2008, In the Matter
             of Application of Orly Genger, as a person interested,
             for the removal of Dalia Genger, as Trustee of the Orly
             Genger 1993 Trust, in the Surrogate’s Court of the
             State of New York, County of New York
    22       Petition for Turnover of Trust Property and Other
             Relief – Dalia Genger v. Orly Genger, Arie Genger,
             Glencova Investment Company, RT Investors, LLC,
             New TR Equity I, LLC, New TR Equity II, LLC, Trans-
             Resources, Inc., Arnold Broser, David Broser, John
             Does 1-20 and Jane Does 1-20, Surrogate’s Court of
             the State of New York, County of New York
    23       Independent Accountant’s Report Michael Kupka
             CPA/ABV/CFF, CFE, CVA Mazars USA, LLP – Index
             No. 100697/2008, Orly Genger v. Sagi Genger,
             Supreme Court of the State of New York, County of
             New York*
    24       Orly Genger engagement letter with Kasowitz Benson
             Torres LLP*

           Sagi Genger also incorporates any exhibits identified by any other party. Additionally,

Sagi Genger includes all writings and/or documents that are necessary to explain, complete or

otherwise put in context any writings and/or documents introduced by any other party.

Furthermore, Sagi Genger also includes any exhibits that may be necessary for rebuttal purposes

but that are not reasonably anticipated at this time.

                                                     WITNESSES

           1. Ron Satija;
           2. Eric Herschmann;
           3. Michael Bowen;

*
    This exhibit is confidential pursuant to the Protective Order and is not being circulated amongst the parties.


{01519/0001/00240928.1}
         4. Any witnesses identified or called by any other party; and
         5. Any witnesses necessary for rebuttal purposes that are not reasonably anticipated at
            this time.

         Sagi Genger reserves the right to amend or supplement this Exhibit List and/or Witness

List at any time prior to the hearing in accordance with all applicable rules.

Dated: October 18, 2019

                                              Respectfully submitted,

                                              By: /s/ Sabrina L. Streusand
                                                  Sabrina L. Streusand
                                                  State Bar No. 11701700
                                                  Stephen W. Lemmon
                                                  State Bar No. 12194500
                                                  Streusand Landon, Ozburn & Lemmon, LLP
                                                  1801 S. MoPac Expressway, Suite 320
                                                  Austin, Texas 78746
                                                  (512) 236-9901 (Telephone)
                                                  (512) 236-9904 (Facsimile)
                                                  streusand@slollp.com
                                                  lemmon@slollp.com

                                                   John Dellaportas (admitted pro hac)
                                                   Emmet, Marvin & Martin, LLP
                                                   120 Broadway
                                                   New York, New York 10280
                                                   (212) 238-3000 (Telephone)
                                                   jdellaportas@emmetmarvin.com

                                                   COUNSEL TO SAGI GENGER




{01519/0001/00240928.1}
                                 CERTIFICATE OF SERVICE

        The undersigned hereby certifies that a true and correct copy of the foregoing instrument
has been served on this 18th day of October, 2019 by electronic mail or U.S. first-class mail to
the following parties requesting service:

         Eric Herschmann
         210 Lavaca St., Unit 1903
         Austin, TX 78701-4582

         Eric Herschmann
         c/o Raymond Battaglia
         66 Granburg Circle
         San Antonio, TX 78218-3010

         Internal Revenue Service
         Centralized Insolvency Operations
         PO Box 7346
         Philadelphia, PA 19101-7346

         Kasowitz, Benson, Torres LLP
         Attn: Daniel Benson, Esq.
         1633 Broadway, 21st Floor
         New York, NY 10019-6708

         United States Trustee
         903 San Jacinto, Suite 230
         Austin, TX 78701-2450

         Zeichner Ellman & Krause LLP
         1211 Avenue of the Americas, 40th Floor
         New York, NY 10036-6149

         Eric J. Taube
         Waller Lansden Dortch & Davis, LLP
         100 Congress Ave., Suite 1800
         Austin, TX 78701-4042

         Orly Genger
         210 Lavaca St., Unit 1903
         Austin, TX 78701-4582

         Ron Satija
         P.O. Box 660208
         Austin, TX 78766-7208



{01519/0001/00240928.1}
         Arie Genger
         c/o Deborah D. Williamson
         Dykema Gossett PLLC
         112 East Pecan St., Suite 1800
         San Antonio, TX 78205

         Aaron M. Kaufman
         Dykema Gossett PLLC
         Comerica Bank Tower
         1717 Main St., Suite 4200
         Dallas, TX 75201

         Arie Genger
         19111 Collins Ave., Apt. 706
         Sunny Isles, FL 33160-2379

         SureTec Insurance Co.
         c/o Clark Hill Strasburger
         901 Main Street, #6000
         Dallas, Texas 75202

         Sagi Genger
         c/o John Dellaportas
         Emmet Marvin & Martin LLP
         120 Broadway, 32nd Floor
         New York, NY 10271-3291

         The Orly Genger 1993 Trust
         c/o Jay Ong
         Munsch Hardt Kopf & Harr PC
         303 Colorado Street, #2600
         Austin, Texas 78701

         Shelby Jordan
         Jordan, Holzer & Ortiz, P.C.
         6207 Bee Cave Road, Suite 120
         Austin, Texas 78746

                                          /s/ Sabrina L. Streusand
                                          Sabrina L. Streusand




{01519/0001/00240928.1}
